PER CURIAM.
This cause is an appeal from a plea of nolo contendere in two cases where appellant was charged with fraudulent use of a credit card, and in a third case where appellant was charged with attempted escape. Pursuant to Fla.R.App.P. 9.140(b)(1), an appeal may not be taken from a judgment entered upon a plea of nolo contendere without an express reservation of the right to appeal. Because this appeal was taken without reservation, we do not find any justiciable issues. Robinson v. State, 373 So.2d 898 (Fla.1979); Harris v. State, 563 So.2d 792 (Fla. 1st DCA 1990).
Appeal dismissed.
SHIVERS, C.J., and MINER and WOLF, JJ., concur.